Citation Nr: 1144944	
Decision Date: 12/08/11    Archive Date: 12/14/11

DOCKET NO.  06-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of basal cell carcinomas of the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1950 to March 1954. He received the Purple Heart Medal in connection with his service in the Korean War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the benefit sought on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Severe cold exposure in service has been conceded based upon the Veteran's participation in the Chosin Reservoir Campaign during the Korean War.

2.  The Veteran's cold injuries did not result in scars or skin ulcerations on the face.


CONCLUSION OF LAW

Basal cell carcinomas of the face, specified as the forehead, nose, and chin, are not related to service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a pre-adjudication letter dated in September 2005, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The September 2005 letter advised him that the evidence must show a link between his basal cell carcinomas of the forehead, nose, and chin and his cold exposure in service.  He has not alleged that any other in-service disease or injury cause his current disability.  Neither the Veteran nor his representative has alleged that notice has been less than adequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  The September 2005 letter, nonetheless, told him to submit relevant evidence in his possession.

A March 2006 letter also notified the Veteran of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim.  Any timing deficiency was cured by readjudication of the claim in an August 2006 statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained the Veteran's service treatment records and all of the identified post-service VA and private treatment records.  The Veteran indicated that he had been treated for skin cancer on his face in 1996 by a private physician.  He attempted to obtain these records but was informed that they had been damaged by a leak at his private physician's office and not available. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
In an August 2009 remand, the Board sought a VA examination and opinion that included a review of the claims file and a discussion of relevant evidence of record, including an article submitted by the Veteran written by Dr. Nelson as well as information contained in VA's Cold Injuries Protocol Examination instructions.  The Veteran was provided with a VA examination in March 2011.  This examiner noted that he had reviewed the Veteran's claims file, but did not provide a discussion of the evidence noted in the August 2009 remand.  This examiner provided an addendum to this opinion; however, he again neglected to discuss the relevant evidence, as required by the Board's remand instructions.  

In July 2011, another examiner, who did not review the entire claims file, but noted that she reviewed all of the VA medical records, examination reports and relevant evidence as required in the August 2009 remand, provided an opinion and thorough rationale (discussed below).  The mere fact that an examiner, private or VA, did not review the claims file does not render an examination inadequate, particularly if it can be shown by the content of the examination that the examiner is familiar with the claimant's medical history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); D'Aries v. Peake, 22 Vet. App. 97, 106 (2008).  

The examiner did incorrectly state that "frostbite exposure is conceded only if the Veteran has residuals of cold exposure;" but her opinion acknowledged the Veteran's in-service cold exposure; and she based her negative opinion on factors other than the absence of frostbite exposure.  Hence, the misstatement was not prejudicial.

As the examiner who provided the July 2011 addendum showed consideration of an accurate history, reviewed prior examinations that discussed service treatment records, and considered Dr. Nelson's article; the examination substantially complies with the Board's remand instructions, and further remand is unnecessary.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

'Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.'  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ('a legal concept determining whether testimony may be heard and considered') and credibility ('a factual determination going to the probative value of the evidence to be made after the evidence has been admitted').

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he has had basal cell carcinomas of the forehead, nose and chin which were results of his cold exposure while serving in Korea.  While on active duty, the Veteran was part of the Chosin Reservoir Campaign.  According to the VA's Adjudication Procedures Manual (Manual), the Chosin Reservoir Campaign was conducted during the Korean War, October 1950 through December 1950, in temperatures of minus 20 degrees Fahrenheit or lower.  Many participants in this campaign suffered from frostbite for which they received no treatment and, as a result, there may be no service treatment records (STRs) to directly support their claims for frostbite.  If the Veteran's participation in the Chosin Reservoir Campaign is confirmed, exposure to extreme cold is conceded under the provisions of 38 U.S.C.A. § 1154(a).  M21-1 MR, Part III, Subpart iv, Chapter 4, Section E, Paragraph 21(e).  It has been established that the Veteran was a participant in this campaign and, therefore, extreme cold exposure is conceded.

The Manual includes instructions to grant service connection under the provisions of 38 CFR 3.303(a) and 38 CFR 3.304(d) if the Veteran has a disability which is diagnosed as a residual of cold injury, and there are no other circumstances to which this disability may be attributed.  M21-1 MR, Part III, Subpart iv, Chapter 4, Section E, Paragraph 21(f).

Pursuant to the provisions set out in the manual, VA recognizes numerous conditions as the chronic effects of cold exposure, which provides that injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels; cells; nerves; skin, and bone, and that the physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  M21-1 MR, Part III, Subpart iv, Chapter 4, Section E, Paragraph 21(a).  Pertinent to this case, the Manual states that Veterans with a history of cold injury may experience an increased risk of developing conditions, such as squamous cell carcinoma of the skin, at the site of the scar from a cold injury.  M21-1 MR, Part III, Subpart iv, Chapter 4, Section E, Paragraph 21(e).

Service treatment records show that the Veteran was treated for an allergic reaction, thought to be poison ivy, in May 1953, involving his eye and nose.  His separation examination noted that he did not have any scars or identifying body marks.
 
The Veteran submitted a summary of visits with a private physician which shows that he was treated for malignancies of the face in September 1996.  The narrative to these records was unavailable.

February 1999 and December 2001 VA cold injuries examination reports show that the Veteran had no frostbite, but noted a history of basal cell carcinoma of the Veteran's face.

At a December 2002 VA cold injuries examination, the Veteran reported that, while on active duty, his forehead would get cold and he would feel tingling in that area.  While this examiner did not note a history of skin cancer, he noted that the Veteran did not have scars and that there was no skin cancer in chronic ulcers or scars.  

A December 2002 letter from a fellow service member who was on active duty with the Veteran reflects his observation that the Veteran was exposed to extreme cold while on active duty and that he had frozen and frostbitten feet, hands and face.

The Veteran submitted an October 2003 letter, from a retired US Army Colonel, JZ, which stated that in 1987 a 'Cold Injury Committee of the Chosin Few' was formed, which noted symptoms that included skin cancers. 

The Veteran further submitted an October 2003 article by Mark S. Nelson, M.D., Residual Effects of Cold Injury, Frequency of Symptoms and Clinical Diagnoses Among the 'Chosin Few,' Federal Practitioner, October 2003.  At the time the article was written, Dr. Nelson was the assistant administrative chief of staff for ambulatory care at VA North Texas Health Care System, Dallas, Texas.  In his article, Dr. Nelson noted that skin cancer in frostbite scar areas did occur and comprised a table of frequency of cold injury residuals.

At a September 2005 VA cold injuries examination, the Veteran indicated that he had in-service frostbite on his nose, and that he had a recurring fungal infection on his nose as a result.  The examiner noted the Veteran's reports that he had basal cell skin cancer taken off eight to ten years earlier by a private doctor on his forehead, nose and chin.  The Veteran indicated during the examination that he did not have any ulcerations and that he had breakdown of his skin on his feet, but did not indicate any skin breakdown on his face.

A September 2005 VA skin examination report provided to determine whether the Veteran had basal cell carcinoma on his face, as a result of cold exposure in service, shows that the Veteran reported that he had basal cell carcinoma removed from his forehead and two on his nose, about ten years prior to the examination.  The Veteran indicated that there had been no basal cell diagnosed since that time.  The examiner noted that that only treatment was excision, and that he had no other treatment.  Upon examination, the Veteran had no signs of skin lesions, no scaring, disfigurement, acne, chloracne, alopecia, or hyperhydrosis.  The examiner determined that no biopsies or photographs were necessary.  The diagnosis was basal cell carcinoma.  The examiner opined that it was less likely as not that the disorder was secondary to service, since he could not find any medical evidence that basal cell carcinoma was related to service.  

January 2006 to April 2007 private medical records show that the Veteran was treated for skin lesions on his chest, neck and arms.

A March 2011 VA examination report shows that the Veteran had received local treatment for skin cancer approximately three years prior to the examination.  The examiner found that the Veteran had scars corresponding to the previously treated basal cell carcinomas of the nose, forehead and chin.  The examiner noted that the claims file had been reviewed and that the Veteran had a documented history of skin carcinomas of the forehead, chin and nasal bridge, which had all been successfully treated.  

The examiner found that, with the possible exception of the nasal fold, none were in acral areas (pertaining to the peripheral extremities) that would theoretically have some tendency to carcinamatous changes.  The examiner noted that none were in areas for which his cold injury had been specifically documented.  The examiner opined that it was more likely than not that these cancers were not related to cold exposure or other activity during his time on active duty.

In a May 2011 addendum, the same examiner stated that it was improbable; in fact much less likely than not, that the Veteran's basal cell cancer history was related to cold injury.  He provided the rationale that, despite the great prevalence of basal cell carcinoma in the general population, he was aware of no formal dermatologic literature supporting an association between basal cell carcinoma and cold injury.  In addition, the examiner noted that sites of the Veteran's cancers were not in the acral areas that would be most expected to shows residuals of cold injury (e.g., distal extremities, ears).

As this examiner did not discuss the article by Dr. Nelson or the information contained in VA's Cold Injuries Protocol Examination instructions, another addendum was provided in July 2011.  In the addendum, the examiner noted that she had not reviewed the Veteran's service treatment records or private medical records, but that she had reviewed VA medical records, including prior examination reports for frostbite residuals, the Nelson article and the cold injury protocol.  She provided the opinion that the Veteran's history of basal cell carcinoma of the nose, forehead and chin was less likely as not (less than 50/50 probability) caused by or the result of service-connected frostbite injury to the hands, feet and ears.  

The rationale she provided was that the connection between skin cancer and cold injury is the chronic inflammation/scarring and or ulceration of the skin due to the frostbite, and the possibility of carcinomatous skin changes as the result of the chronic skin inflammation.  The examiner noted that both the cold injury protocol and Dr. Nelson's article refer to skin cancers arising in "frostbite scar areas" or "chronic ulcers or scars" due to frostbite.  The examiner found that there was no evidence within Dr. Nelson's article, nor any citable medical references, to suggest that a history of frostbite without any chronic skin changes is a risk factor for skin cancer.  The skin cancers that this Veteran has encountered are not in currently rated frostbite areas.   

The examiner concluded that frostbite exposure is only conceded where there have been residuals of cold exposure, and prior examinations had not described any residual skin changes of frostbite on the nose, forehead or chin, to include no mention of skin ulceration or scarring of the face.

Based upon the evidence of record, service connection for the Veteran's basal cell carcinomas of the face, specified as the forehead, nose, and chin, due to cold injuries, is not warranted.  While exposure to extreme cold has been conceded, there is no competent medical evidence that the Veteran's basal cell carcinomas of the face are related to this cold exposure.  

The Veteran has contended, and has submitted evidence that corroborates his contentions, that he had a "frozen nose" while in service and that he had tingling on his forehead from cold exposure.  He is competent to report these symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, these reports are credible.  

Indeed, because he participated in combat and his cold injuries are consistent with the circumstances of such combat, the incurrence of a "frozen nose" and tingling in the forehead is conceded.  38 U.S.C.A. § 1154(b) (West 2002).  Competent evidence of a current disability and of a nexus between service and a current disability is still required; however.  Wade v. West, 11 Vet. App. 302 (1998).  

With regard to the etiology of the Veteran's basal cell carcinomas on his face, the guidance found in the Manual, the literature on the subject, and even VA's Cold Injury Protocol Examination instructions are clear that skin cancer appears as a result of or is associated with scarring or skin ulcerations from cold exposure.  In this case, there is no evidence that the Veteran's cold exposure has ever caused scars or ulcerations anywhere on his face.  The Veteran's separation examination reflected that he had no scars or identifying marks on his skin.  The Veteran has not reported such scars or ulcerations and the statements from fellow service members also report no scars or ulcerations as the result of the in-service cold exposure.  In addition, none of the examiners of record have noted any scars or skin ulceration on the Veteran's face as a result of cold exposure. 

The evidence has shown that the Veteran does not have any facial scars due to frostbite.  According to the March 2011 examiner, the only scars noted on the Veteran's face have been a result of the basal cell carcinoma excisions.  There is no basis for questioning this finding.  

The examiner who provided the July 2011 addendum noted that the connection between skin cancer and cold injury was the chronic inflammation/scarring and or ulceration of the skin due to the frostbite, and the possibility of carcinomatous skin changes as the result of the chronic skin inflammation.  This opinion is consistent with the information in Dr. Nelson's article; examiners have not found any citable medical references, to suggest that a history of frostbite without any chronic skin changes is a risk factor for skin cancer.  

While the Veteran has provided lay evidence of his symptoms and has noted a prior fungal infection on his nose, he has not contended that he has scars or skin ulcerations on his face.  Without evidence of scars or skin ulcerations on the Veteran's face as a result of his cold exposure, service connection cannot be granted for his basal cell carcinomas of the forehead, nose, and chin.       

While lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, they are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Barr, Jandreau; 38 C.F.R. § 3.159(a).   

The question regarding the potential relationship between the Veteran's basal cell carcinomas of the forehead, nose, and chin and any instance of his military service is complex in nature; hence lay opinions as to such a relationship would not be competent.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Therefore, the Veteran's opinion that basal cell carcinoma was caused by in-service cold exposure is not competent.  In contrast, the VA examiner who provided the July 2011 addendum took into consideration all the relevant facts and medical literature in providing the opinion and supporting rationale.  The medical opinion contained clear conclusions with supporting data, and a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board finds that the Veteran's contentions regarding the etiology of his basal cell carcinomas of the forehead, nose, and chin are outweighed by the competent and probative July 2011 VA examiner's findings.  As such, the Board finds that service connection for residuals of basal cell carcinomas is not warranted.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for basal cell carcinomas of the forehead, nose, and chin.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for residuals of basal cell carcinoma of the face is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


